—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered May 27, 1994, convicting defendant, after a nonjury trial, of manslaugh*215ter in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent prison terms of 121/2 to 25 years and 1 year, respectively, unanimously affirmed.
The record establishes that the Miranda warnings read to defendant conveyed the requisite information (see, People v Sirno, 151 AD2d 621, 623, affd 76 NY2d 967) and that defendant understood the immediate import of the Miranda warnings read to him (People v Williams, 62 NY2d 285). We perceive no abuse of sentencing discretion. Concur—Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.